                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                           EASTERN DIVISION


UNITED STATES OF AMERICA,                     )
                                              )
       Plaintiff,                             )
                                              )          Crim. No. 07-10099-JDT
VS.                                           )          Civ. No. 15-1235-JDT
                                              )
OWEN LEWIS FINCH,                             )
                                              )
       Defendant.                             )


                    ORDER REINSTATING ORIGINAL SENTENCE


       This Court granted relief to Defendant Owen Lewis Finch pursuant to 28 U.S.C.

§ 2255 based on the decisions in Johnson v. United States, 135 S. Ct. 2551 (2015), and

United States v. Stitt, 860 F.3d 854 (6th Cir. 2017) (Stitt I). An amended criminal judgment

was entered, reducing Finch’s sentence to time served, and the United States appealed.

Subsequently, in United States v. Stitt, 139 S. Ct. 399 (2018) (Stitt II), the Supreme Court

reversed the Sixth Circuit’s decision in Stitt I. On September 18, 2019, the Court of

Appeals reversed the grant of relief under § 2255 pursuant to the Supreme Court’s opinion

in Stitt II and remanded with instructions to reinstate Finch’s original sentence. Finch v.

United States, No. 17-5965 (6th Cir. Sept. 18, 2019). The mandate has now issued.

       In light of the limited nature of the remand, solely for the purpose of reinstating the

original sentence, no hearing is necessary. A second amended criminal judgment will be

entered in accordance with the order of the Court of Appeals, reinstating Finch’s original
sentence of 180 months in the custody of the Bureau of Prisons and a 3-year term of

supervised release.

IT IS SO ORDERED.
                                             s/ James D. Todd
                                            JAMES D. TODD
                                            UNITED STATES DISTRICT JUDGE




                                        2
